Citation Nr: 0831343	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.
REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

The veteran contends that he has PTSD due to several events.  
He maintains that he served in Vietnam from May 1966 to May 
1967 with the 575th Supply Company stationed at Cam Rahn Bay.  
His job was a fork lift operator which entailed loading and 
unloading ammunition at an ammunition dump during the day and 
pulling guard duty at the ammunition dump at night.  He 
contends that Cam Rahn Bay base was repeatedly attacked.  On 
numerous occasions he witnessed the bloodied bodies of 
wounded or dead soldiers coming through the base who were on 
their way either to a hospital in Japan or back to the States 
to be buried.  While he was in Vietnam, he learned that a 
very close high school friend of his was killed in action.  
After he came back to the States, he learned that another 
very close high school friend of his was also killed in 
action.  The veteran submitted information from the Vietnam 
Veterans Memorial Wall indicating two soldiers from 
Burlington, North Carolina were killed in July 1966 and 
August 1968-both of whom were born in 1944.  He maintained 
that these were the friends he identified.  

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam for one year.  He was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.  His military 
occupational specialty was a general supply specialist.  His 
last duty assignment was with the "1st Instr Co."  He was 
born in 1945, and his home of record at the time of his 
enlistment was noted as located in Burlington, North 
Carolina.  

A January 2006 private psychological evaluation shows the 
veteran reported on the stressors described above.  It was 
additionally noted that the veteran reported 
that when he was sent to Vietnam and landed in Saigon, the 
airstrip was under attack.  He described that he had to run 
from the plane for cover.  He was then transferred from his 
company and sent to Cam Rahn Bay to work with the 575th 
Supply Company.  As for his job at an ammunition dump, he was 
"scared to death all the time" because he knew that 
ammunition dumps were constant targets of enemy fire.  He 
also reported on another incident in which he had to carry 
out the dead bodies of villagers who had died from a plague.  
Based on all of the reported traumatic events and an 
evaluation of the veteran, L.G., a "licensed psychological 
associate," provided a diagnosis of PTSD on Axis I.  The 
veteran resubmitted the January 2006 psychological evaluation 
in February 2007, which included signatures from L.G. and Dr. 
A.F.

The record reflects that the veteran's service treatment 
records and service personnel records are not available.  The 
United States Court of Appeals for Veteran's Claims has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board acknowledges the evidence the veteran has submitted 
with respect to the claimed stressor involving the death of 
two of his high school friends.  The Board finds that an 
effort should also be undertaken to verify other potentially 
verifiable stressors-specifically, the attacks he claims he 
was exposed to in Saigon and while assigned to the 575th 
Supply Company stationed at Cam Rahn Bay.  Also, while the 
January 2006 psychological evaluation shows a diagnosis of 
PTSD, this diagnosis was based in part on several unverified 
stressors.  Therefore, the Board finds that the veteran 
should be scheduled for a VA examination by a psychiatrist or 
psychologist to determine if he has PTSD due to a verified 
service stressor.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify the unit 
he was attached to when he first arrived 
in Saigon, Vietnam from which he was 
transferred to the 575th Supply Company.
 
2.  Undertake appropriate development to 
verify the stressor described above (the 
575th Supply Company received enemy 
attacks at Cam Rahn Bay during the period 
from May 1966 to May 1967), including any 
information obtained as the result of 
Instruction #1 with respect to an enemy 
attack at Saigon in May 1966, through the 
U.S. Army and Joint Services Records 
Research Center, National Archives and 
Records Administration, or other 
appropriate depository.  The depository 
should be requested to provide a copy of 
the Unit History and Lessons Learned of 
the 575th Supply Company and of any unit 
the veteran identifies as the result of 
Instruction #1 for the specified periods.

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to verified service 
stressor(s).  The veteran's claims file 
should be made available to and reviewed 
by the examiner, and the examination 
report should reflect that this was done.  
All tests deemed necessary, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran suffers 
from PTSD as a result of (1) the claimed 
stressor of learning of the death of high 
school friends in Vietnam or (2) the 
claimed stressor of exposure to enemy 
attacks.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

4.  Please readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

